Citation Nr: 1623939	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  13-30 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a cervical spine condition, to include as due to a service-connected disability. 


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1975 to November 1995. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In February 2016, the Veteran provided testimony at a hearing before the undersigned Veterans' Law Judge.  A transcript of the proceeding is of record

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that her cervical spine condition is related to service.  At the February 2016 hearing, she testified that as a vascular technologist she was constantly bending over, pulling on and lifting up patients.  She attributed these activities to her cervical spine condition and further noted that she has had neck pain since service.  The Veteran also contends that her condition is related to her service-connected carpal tunnel.  Private treatment records, including a March 2016 medical report from Dr. M.D. opined that the Veteran's hand symptoms are related to her cervical disc herniation. 

The Veteran was afforded a VA examination in June 2011 for her peripheral nerves.  The VA examiner opined that it is less likely than not that the Veteran's hand symptoms are due to her disc herniation.  The examiner reasoned that the Veteran's service medical records are negative for any diagnosis, treatment, or complaint of neck pain.  To date, the Veteran has not been afforded a VA examination for her cervical spine condition.  The June 2011 VA examination only addresses whether the Veteran's carpal tunnel was caused by her cervical spine condition.  There is no medical opinion of record addressing whether the Veteran's spine condition is related to service, or was caused or aggravated by her a service-connected carpal tunnel.  As such, the Veteran should be afforded a new VA examination.  

Since the claims file is being returned, it should be updated to include any outstanding treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Please contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for her cervical spine condition.  After obtaining the appropriate releases, those treatment records not already associated with the record should be obtained and associated with the record.

2. Please schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of her cervical spine condition.  The claims file and all pertinent medical records must be made available to the examiner for review.

Based on the examination and review of the record, the examiner should address the following: 

NOTE: If review of the record, including any treatment records added to the claims folder in conjunction with this remand, reflect the diagnosis of any other cervical spine disability or disabilities since the Veteran's discharge from service in November 1995, then please additionally respond to the below questions with consideration of these additional diagnoses.

Is it at least as likely as not (a 50 percent probability or greater) that arthritis and cervical disc herniation originated in service or is otherwise attributable to service or any event therein?  The examiner should consider and discuss as necessary the Veteran's statements attributing her neck problems to bending over, pulling on and lifting up patients as a vascular technologist in service. 

(b) Is it at least as likely as not (a 50 percent probability or greater) that arthritis and cervical disc herniation is caused by service-connected carpal tunnel syndrome?

c) Is it at least as likely as not (a 50 percent probability or greater) that the arthritis and cervical disc herniation is aggravated beyond the normal course of the condition (i.e., a chronic worsening rather than a temporary flare-up) by service-connected carpal tunnel syndrome?  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation.

3. Please, readjudicate the issue on appeal.  If any benefits remain denied, the Veteran and her representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




